t c memo united_states tax_court earthquake sound corporation petitioner v commissioner of internal revenue respondent docket no filed date gregg m anderson for petitioner margaret s rigg for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in petitioner's corporate federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the dollar_figure deficiency determined by respondent is based on a change in petitioner's method_of_accounting for its california franchise tax_liabilities petitioner does not dispute the change in its method_of_accounting for california franchise tax_liabilities petitioner however contests the dollar_figure sec_481 adjustment relating thereto that respondent made findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner a delaware corporation maintained its principal_place_of_business in menlo park california since date petitioner has been subject_to the california bank and corporation franchise tax franchise tax see cal rev tax code sec west supp the franchise tax is imposed on corporations for the privilege of doing business in california each year privilege year the franchise tax for the privilege year 1s computed on the basis of the corporation's net_income earned in the previous year income year from to for federal_income_tax purposes petitioner generally used the accrual_method of accounting to compute its income and deductions petitioner however computed its deductions for its franchise tax_liabilities under the cash_method_of_accounting on its corporate federal_income_tax - - return petitioner deducted a total of dollar_figure in franchise tax paid in relating to privilege year dollar_figure and to privilege year dollar_figure on its corporate federal_income_tax return petitioner deducted a total of dollar_figure in franchise tax paid in relating to privilege year dollar_figure and to privilege year dollar_figure respondent audited petitioner's corporate federal_income_tax returns for and during the audit respondent required petitioner for and subsequent years to change its cash_method_of_accounting for the franchise tax_liabilities to the accrual_method of accounting under which a deduction in the privilege year is allowed only for franchise tax due for that year respondent concluded that the change in petitioner's accounting_method resulted in a deduction of the same dollar_figure franchise tax both on petitioner's and corporate federal_income_tax returns by the time respondent required the above change in petitioner's method_of_accounting for california franchise tax under the period of limitations applicable to petitioner's corporate federal_income_tax return was closed for assessment relying on sec_481 respondent then charged petitioner with a dollar_figure sec_481 adjustment for - opinion sec_481 requires that if changes in methods_of_accounting occur certain other adjustments to taxable_income be made the purpose of adjustments under sec_481 is to prevent amounts from being duplicated or omitted as a result of changes in methods_of_accounting sec_481 sec_6501 provides generally that the amount of any_tax imposed by the code is to be assessed within years after the filing of a tax_return petitioner contends that respondent's dollar_figure sec_481 adjustment against petitioner for should not be allowed because it in effect reopens petitioner's closed federal_income_tax return violating the period of limitations applicable to petitioner's corporate federal_income_tax liability the courts consistently hold that sec_481 adjustments may be made in spite of the fact that the related years in which the duplicate deductions were taken have been closed by the applicable_period of limitations see eg 415_f2d_1341 7th cir affg 50_tc_750 343_f2d_568 5th cir 80_tc_895 german v commissioner tcmemo_1993_59 affd without published opinion 46_f3d_1141 9th cir in german we explained the relationship between sec_481 and sec_6501 as follows while respondent may be precluded by the statute_of_limitations from determining deficiencies in income_tax for some of the prior years sec_481 authorizes an adjustment to income for the open taxable_year for the amount erroneously deducted under petitioner's accounting practice during closed years x x it is not meant to provide a means to correct errors of past years but rather is intended to take into account in the year_of_change those adjustments which are necessary solely by reason of the change in accounting_method in order to prevent amounts from being duplicated or omitted citations omitted as explained in graff chevrolet co v campbell supra pincite sec_481 confers on respondent ample power to change accounting methods and reassess income for open years sec_481 would be virtually useless if it did not affect closed years respondent contends that the sec_481 adjustment does not constitute an adjustment to petitioner's income for a closed_year but rather that it constitutes an adjustment to petitioner's income for an open_year we agree with respondent respondent's sec_481 adjustment for did not effect a change in petitioner's taxable_income the change in petitioner's method_of_accounting for franchise tax beginning for caused petitioner to deduct the same dollar_figure amount twice respondent's sec_481 adjustment for was necessary to - - eliminate the double deduction of the dollar_figure we conclude that respondent's sec_481 adjustment did not violate sec_6501 petitioner also suggests that the dollar_figure franchise tax deduction in question did not for petitioner constitute a material_item and therefore that the sec_481 adjustment should not be allowed sec_1_446-1 a and a income_tax regs provide generally that a change in method_of_accounting includes among other things a change in the treatment of a material_item petitioner herein has failed to prove that the duplication of the dollar_figure franchise tax deduction for was not material a mere assertion ina brief that the parties did not stipulate as to the materiality of an item is not sufficient to establish the nonmateriality thereof we hold that sec_6501 does not bar respondent from making the sec_481 adjustment involved herein to reflect the foregoing decision will be entered under rule
